Title: To James Madison from Charles Pinckney, 28 February 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear Sir
In Aranjuez Near Madrid February 28. 1805
I wrote you by Captain Gorham & I now send you by Mr Preble another letter open for the President which I request you to read & deliver him & to consider also as confidential—notwithstanding all Mr Yrujo said it is confidently repeated & asserted here in a manner to leave no doubt that this Court did send him the ratification to deliver you & that he now has it signed in form in his possession & justifies himself here for not delivering it by saying he is sure he will get better terms & that We shall ultimately give way. On the contrary I am certain we will not either here or on Your side of the Atlantic notwithstanding France has stepped in & in a most rude & ungrateful manner literally attempted to frighten us on the Questions of the French spoliations & West Florida & limits of Louisiana.
B & Talleyrand thought it was only necessary for them to give their opinions against our claim, to talk in high & arrogant terms of the conduct of our Government & it’s aggressions as he calls them as to Florida & to say in still more affronting & inexcusable ones that “he would have expressed his displeasure in still stronger terms to the United States had We made Spain come to an arrangement on the french spoliations” to make us at once shrink into nothing, give up the claims & recieve his reprimand with humility, for having presumed to claim, as the spanish Government, emboldened by his Support says “to be paid twice for the same thing[“]—however I think we shall disappoint them both & again shew to Europe that the United States much stronger & more able to maintain their national character than they were ten Years agoe will not now be found less zealous to do so than they were then—that in fine it is impossible for us to tarnish the high one we so justly hold at present. I am confident if, when Mr Cevallos made his insulting propositions in writing & used his still more insolent conversation to me in July & obliged me to make the stand I did here I had been properly supported in Paris, to which place Spain immediately referred for assistance, no such unfortunate interference of the French Government would have taken place—had they found us equally firm every where they would have said nothing—it was only from want of Support & assistance there that the french Govermnet [sic] were tempted to do what they did & to endeavour to turn the thing to their own advantage by forcing Loans from us. You know what I mean & must see the consequence of our public agents at foreign courts losing sight for a moment of national firmness—it is a conduct which must always tend to embarrass our pretensions, for he opined the more readily We are found to yield, the more frequently We shall be expected to do so—for my own part I have made it a rule always studiously to avoid every thing that looked like improper submission & if I err I would rather err on the other side—thus if I had not understood from a person of consequence & of undoubted authority who was directed to tell me so that the ratification was sent to You in July last I would from that time have had no further intercourse here until I heard from You but You may be assured that the Ratification was then sent & that Mr Yrujo now has it there—With respect to our Business here I have very little hope of our doing what We wish, Mr Monroe has some & I hope will prove right—We have sent an Expres to General Armstrong & are waiting his return—from what I have lately heard I believe the existing french Government were not pleased with the stand I made here in July & have probably had it misrepresented to You: it certainly had no very fortunate consequences for their intentions, for being made on the firm & independent principles it was, totally aloof from every consideration but that of national honour & respect & on truly American Ground it attracted not only the attention of Europe but led to an Event of all others the most to be deprecated by France & that was plunging Spain into the War who was at that time undoubtedly preparing two Expeditions for our neighbourhood & levelled against our claims. Pinched & distressed as France was by the War before & anxious for peace, this last Stroke, the War With Spain, has entirely knocked up all her plans in conjunction with Spain for defeating our claims & crippling our growth in the southern Quarter, they now see We will grow & flourish in Spite of them & as their only chance left to make another Effort in the southern Quarter to prevent our being too strong for them there. B——— has humbled himself to England & begs so hard for peace as to leave no doubt of his great anxiety to have it—he certainly never intended his Letter to be known or why did he say nothing about it until England made it public—the reason was he did not wish us to hear it until the thing was done—he well supposes We are not blind & that the attempt at Louisiana & the Key to the Misissipi so long & studiously concealed with his present interference in standing between Spain & us on the Florida & Spoliation Questions & the Language he has presumed to hold on them must have unlocked the Eyes of the most devoted among us & opened them to the Danger their Country has been in already from this cause & what it may still have to encounter from the same source if the War should not continue for sometime & indeed much longer in Europe: I wish it at least Ten Years & twenty would do better still: I am the more anxious now on this Point than ever, since I have known as a fact beyond all doubt what You have also probably heard from others that had the Coalition in 1793 & 4 succeeded in restoring the Bourbons to the Throne of France a solemn agreement was formed for the confederate Monarchies of France Spain & Great Britain with all the assistance they could get from others to attack the United States & if they could not carry the Whole which they doubted of, they could at least carry the southern & so clip the Wings of this new & rising Empire of Liberty & Commerce as to set themselves & Europe at rest as to the consequences that their undivided force & rise in population wealth & commerce & above all in the blessings of freedom & self government & safety from Wars & taxation might one day produce in the old World—happily the Exertions of The Republicans of France while France was free prevented it & the scheme it might have been hoped would have for ever been given up. But the return of France to despotism—her endeavou[r]ing to plant herself in Louisiana & seize the navigation of the Missisipi her making Spain stop the deposit at New Orleans—her indecent & dishonourable opposition to us on the Question of the Spoliations by Frenchmen within Spanish Territory & violent opposition to our having the Floridas, all these coupled with her anxious & abject solicitations to England for Peace make a number in Europe & particularly myself fear that having now obtained the throne he is desirous to coalesce with England & that We are infinitely more the objects of his hatred & fear than that Power: Whether England in case of a Peace would be blind & mad enough to join in so Quixotic a Crusade is not to be known but having agreed to it before it is possible she might be seduced into it again, (for I would not trust her (England) more than any other where her interest or revenge are concerned[)] & that it is our duty to be prepared & even expect something like it should a general peace take place & last some Years—it is for this reason I wish these three powers France Spain & England at War & I am not at all sorry that the stand I made here in defence of our public honour is said to have had an Effect to hasten it—by the time they make peace I hope We shall be able to defy them all: I have much more to say to You But Mr Preble is on the point of going & I can only now add that I wish this letter & those to the President to be considered as entirely confidential—in unbosoming myself & all my thoughts to him & Yourself I know I do so, to our Country’s best friends who have as I have, everything at stake there which ought to be dear to freemen & with whom I have never yet had one political difference as to Principles & I trust never shall: I am hopeful soon to see You at Washington & remain dear sir with Esteem & great respects & regard always Yours Truly
Charles Pinckney

I will thank you Sir to shew this letter to the President. I can assure You that the opinions & sentiments I give You are entirely locked up in my own Bosom & that I have never given them to any one but the President & Yourself & even to You now for the first time—it is for this reason I wish them to be considered as confidential, it being my wish to appease & not to inflame which might be the consequence were some of the facts I have stated to the President & Yourself now generally known—it was my duty not to withhold them from You with my opinions thereon & I can assure You I sincerely wish that some of the opinions may hereafter appear not so well founded as I now think & fear they are.

